BRS e APM GEENR CM, BORUMERL 22 ISG 1d/2H2O BSE

KLEIN & FOLCHETTI, P.C.
Attorneys and Counselors at Law
50 Main Street
Brewster, New York 10509
Tel. (914) 934-8792
Fax (914) 934-8793*

E-Mail: robert@folchettilaw.com*

ROBERT W. FOLCHETTI WESTHCESTER COUNTY OFFICE
Admitted in NY, CT & Federal Courts 219 Westchester Avenue

Port Chester, New York 10573

* Not for Service of Papers

 

MEMO. ENDORSED

October 21, 2020

ONE PAGE VIA ELECTRONIC FILING AND FACSIMILE TO (914) 390-4179

Hon. Nelson S. Roman

United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Guarino v. Sudano
Docket No.: 7:19-cv-03325

Dear Hon. Judge Roman:

This office represents the plaintiff in the above-referenced matter. A telephone conference
was held on September 17, 2020 with Judge McCarthy, at which time the discovery deadline was
extended to December 1, 2020. In light of this extension, we hereby request that the October 23,
2020 status conference be adjourned to a later date.

Thank you for your consideration.

C
Respectfully\yours,

4 oe
Kae aK xtce- = a

ROBERT W. FOLCHETTI

cc: Scahill Law Group, P.C.
(516) 873-6229

In light of the discovery deadline extension, the Oct. 23, 2020 Status Conf. is
adjourned until Jan. 22, 2021 at 2:15 pm. This conference will be conducted
remotely by teleconference unless otherwise ordered by this Court. To access the
teleconference, please follow these directions: (1) Dial the Meeting Number:

 

So a (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3) Press pound (#) to
Wo SONY enter the teleconference as a guest. DERED——
DOCUMENT ; Clerk of Court requested to terminate — = ea _
|| ELECTRONICALLY +t- the motions (docs. 24 and 25). io fuelr cee
| j DOC # = —_—— ME wsaus Dated: Nov. 2, 2020 con TSO S ROMAN
DATE FILED: Lhe. M22 UNITED STATES DISTRICT JUDGE.

eee
